40 Wall Street, New York, NY 10005 April 29, 2010 Mr. Frank Paolucci Aon Risk Services Central, Inc. 1 Liberty Place, Suite 1000 1650 Market Street Philadelphia, PA 19103 Re: SEI Investments Management Corporation Mutual Fund Bond Policy Number 169906855 Expiration Date: 08/19/2010 Dear Mr. Paolucci, With regard to the captioned account, enclosed please find the revised declarations page and endorsement(s) as requested. • G-138290-NA Ed.11/06-SEI Investment Company Bond Declarations (Revised) • SR5109a Ed.05/57-Adding or Deducting Insureds Rider • GSL8799XX Ed.10/07-Amendment to Declarations (Delete Endorsement) Should you have any comments, questions, or concerns, please do not hesitate to contact me. Sincerely, Kevin Leach Kevin Leach Underwriting Specialist Phone: (212) 440-2923 Fax: (312) 260-4592 Kevin.leach@cna.com KL/va SEI INVESTMENT COMPANY BOND DECLARATIONS NAMED COMPANY AND ADDRESS PRODUCER Item 1. SEI Investments Management Corporation (herein called Insured) 1 Freedom Valley Drive Oaks, PA 19456 AON Risk Services, Inc. of Pennsylvania 1 Liberty Place 1650 Market Street, Suite 1000 Philadelphia, PA 19103 Attn.: Frank Paolucci CUSTOMER NUMBER INSURER Continental Insurance Company POLICY NUMBER 333 S. Wabash Ave Chicago, Illinois 60604 Item 2. Policy Period: 8/19/2009 to 8/19/2010 12:01 a.m. local time at the address stated in Item 1. Item 3. Policy Premium: $64,425 part of $214,750 Item 4. Notices to Insurer: CNA Global Specialty Lines Attn: Director of Claims 40 Wall Street, 8th Fl. New York, NY 10005 Item 5. Limits of Liability and Retentions: COVERAGE SCHEDULE This Policy includes only those coverages designated with a "Yes" as "Included" in the Coverage Schedule set forth below. If neither "Yes" nor "No" is designated for a Coverage Part or Insuring Agreement, such Coverage Part or Insuring Agreement is not included. Coverage Part Scheduled (Yes or No) Scheduled Limits of Liability Scheduled Retentions* Investment Company Fidelity Bond Insuring Agreement 1.Fidelity Yes Insuring Agreement 2.Property Yes Insuring Agreement 3.Financial Documents Yes Insuring Agreement 4.Computer/Funds Transfer Yes Insuring Agreement 5.Uncollectible Items of Deposit Yes Insuring Agreement 6.Stop Payment Order Liability Yes Insuring Agreement 7.Audit Expense Yes Insuring Agreement 8.Claims Expense Yes Other: Unauthorized Signatures Yes Yes G-138290-NA Ed. 11/06 page 1 of 2 SEI INVESTMENT COMPANY BOND DECLARATIONS *Under Insuring Agreement 1. Fidelity, there shall be no retention applicable to loss sustained by any Investment Fund. Item 7. Riders/Endorsements forming a part of this Policy at issuance: GSL5260 Ed.12/04-Omnibus Joint Loss Payee Rider GSL4167NA Ed.11/04-Toll Fraud SR-5261b Ed.10/87-Cosurety Rider FIG-4025-A Ed.06/98-Omnibus Named Insured SR 6117 Ed.10/81-Pennsylvania Notice SR 5969a Ed.06/90-Cancelation Rider FIG-4125-A Ed.06/99-Non-Cumulative Rider GSL5219 Ed.11/04-Securities and Exchange Regulatory Compliance Rider GSL5304XX Ed.12/04-Unauthorized Signature Rider PRO9482 Ed.07/07-Trade and Economic Sanctions Endorsement GSL17123NA Ed. 1/10-Amend Definition of ABC Corps Insureds Endorsement FIG-1124-FD Ed.01/94-Definition of Employee SR5109a Ed.05/57-Adding or Deducting Insureds Rider GSL8799XX Ed.10/07-Amendment to Declarations (Delete Endorsement) These Declarations, along with the completed and signed Application, the Policy, and any written endorsements attached shall constitute the contract between ABC Corp. and the Insurer. By: Date: April 23, 2010 G-138290-NA Ed. 11/06 page 2 of 2 ADDING OR DEDUCTING INSUREDS RIDER It is agreed that: 1. At the request of the Insured, the Underwriter adds the list of Insured under the attached bond the following: SEI Investments Management Corporation, SEI Investments Distribution Company, SEI Investments Global Funds Services, SEI Global Services, Inc and SEI Institutional Transfer Agent, Inc. & any trust, pension, profit-sharing or other benefit plan for officers, directors or employees of the Investment Funds named in the bond Accepted: ADDING OR DEDUCTING INSUREDS RIDER FOR USE WITH ALL FORMS OF BONDS CONTAINING A JOINT INSURED CLAUSE OR RIDER. TO ADD OR DEDUCT JOINT INSUREDS. REVISED TO MAY, 1957. This rider/endorsement, which forms part of and is for attachment to the following described bond/policy issued by the designated Underwriter/Company takes effect on the effective date of said bond/policy, unless another effective date is shown below, at the hour stated in said bond/policy and expires concurrently with said bond/policy. Must Be Completed Complete only when this rider/endorsement is not prepared with the bond/policy or is not to be effective with the bond/policy Rider/Endorsement No. 12 Policy No. Issued to: Effective date of this rider/endorsement Countersigned by Authorized Representative SR 5109a (ED. 5/57) Page 1 of 1 AMENDMENT OF DECLARATIONS (DELETE ENDORSEMENT) In consideration of the premium paid for this Policy, it is agreed that Item 6. ENDORSEMENTS FORMING A PART OF THIS POLICY AT ISSUANCE on the Declarations is amended as follows: Endorsement number: 4, titled: Omnibus Named Insured is deleted in its entirety; It is further understood and agreed that the above referenced endorsement is being deleted at the request of the Insured. All other terms and conditions of the Policy remain unchanged. This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect on the effective date of said Policy at the hour stated in said Policy and expires concurrently with said Policy unless another effective date is shown below. By Authorized Representative (No signature is required if issued with the Policy or if it is effective on the Policy Effective Date) GSL8799XX (10-07) Policy No: 169906855 Page 1 Endorsement No: 13 Continental Insurance Company Effective Date: Insured Name: SEI Investments Management Corporation © CNA All Rights Reserved.
